

115 S2752 IS: National Fab Lab Network Act of 2018
U.S. Senate
2018-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2752IN THE SENATE OF THE UNITED STATESApril 25, 2018Mr. Van Hollen (for himself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide a Federal charter to the Fab Foundation for the National Fab Lab Network, a national
			 network of local digital fabrication facilities providing universal access
			 to advanced manufacturing tools for learning skills, developing
			 inventions, creating businesses, and producing personalized products, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the National Fab Lab Network Act of 2018. 2.FindingsCongress finds the following:
 (1)Scientific discoveries and technical innovations are critical to the economic and national security of the United States.
 (2)Maintaining the leadership of the United States in science, technology, engineering, and mathematics will require a diverse population with the skills, interest, and access to tools required to advance these fields.
 (3)Just as earlier digital revolutions in communications and computation provided individuals with the Internet and personal computers, a digital revolution in fabrication will allow anyone to make almost anything, anywhere.
 (4)These creations include communications devices, solar powered housing, consumer products, and new kinds of machines and tools for advanced manufacturing.
 (5)The Center for Bits and Atoms of the Massachusetts Institute of Technology (CBA) has contributed significantly to the advancement of these goals through its work in creating and advancing digital fabrication facilities, or fab labs in the United States and abroad.
 (6)MakerSpaces, TechShops, and other creative platforms also facilitate access to digital fabrication capabilities.
 (7)The fab labs of the Center for Bits and Atoms provide a model for a new kind of national laboratory that links local facilities for advanced manufacturing, providing universal access, and empowering communities.
 (8)A coordinated national public-private partnership will be the most effective way to accelerate the provision of this universal infrastructure for learning skills, developing inventions, creating businesses, and producing personalized products.
			3.Federal charter for National Fab Lab network
 (a)In generalPart B of subtitle II of title 36, United States Code, is amended by adding at the end the following new chapter:
				
					2501National Fab Lab NetworkChapter 2501—National Fab Lab Network
							Sec. 
							250101. Definitions.
							250102. Organization.
							250103. Purposes and goals.
							250104. Membership and organization.
							250105. Governing body.
							250106. Powers.
							250107. Restrictions.
							250108. Records and inspection.
							250109. Duty to maintain tax exempt status.
							250110. Liability for acts of officers and agents.
							250111. Annual report.
						
 250101.DefinitionsIn this chapter: (1)CorporationThe term corporation means the National Fab Lab Network.
 (2)Fab labThe term fab lab means a facility that is— (A)equipped with a standard integrated suite of fabrication tools that can convert digital designs into functional physical things;
 (B)equipped with scanning tools to convert physical things into digital designs; and (C)made accessible to the general public, allowing for necessary fees.
								250102.Organization
 (a)RedesignationThe Fab Foundation shall be known as the National Fab Lab Network. (b)Federal charterThe National Fab Lab Network is a federally chartered corporation.
 (c)Perpetual existenceExcept as otherwise provided, the corporation shall have perpetual succession. 250103.Purposes and goalsThe purposes and goals of the corporation are as follows:
 (1)To create a national network of connected local fab labs to empower individuals and communities in the United States.
 (2)To foster the use of distributed digital fabrication tools to promote science, technology, engineering and math skills, increase invention and innovation, create businesses and jobs, and fulfill personal, professional, and community needs.
 (3)To serve as a resource to assist stakeholders with the effective operation of fab labs. (4)To provide a platform for education, research, and for catalyzing new methods in science, technology, engineering, and mathematics education.
 (5)To create new ways of educating the workforce that will enable workers to compete in a 21st century global marketplace.
 (6)To seek to establish at least one fab lab per every 700,000 individuals in the United States in the first 10 years of its operation, corresponding to availability in all 435 Congressional districts and to provide guidelines for their sustainable operation.
 250104.Membership and organizationExcept as provided in this chapter, eligibility for membership in the corporation and the rights and privileges of members are as provided in the constitution and bylaws of the corporation.
 250105.Governing bodyDirectors, officers, and other staff of the corporation, and their powers and duties are as provided in the bylaws of the corporation.
 250106.PowersThe corporation may— (1)coordinate the creation of a national network of local fab labs in the United States;
 (2)issue guidelines for the sustainable operation of fab labs; (3)serve as a resource for organizations and communities seeking to create fab labs by providing information, assessing suitability, advising on the lab lifecycle, and maintaining descriptions of prospective and operating sites;
 (4)accept funds from private individuals, organizations, government agencies, or other organizations; (5)distribute funds to other nonprofit organizations to establish and operate fab labs as members of the corporation;
 (6)facilitate communication between other nonprofit organizations seeking to join the corporation with operational entities that can source and install fab labs, provide training, assist with operations, account for spending, and assess impact;
 (7)communicate the benefits available through membership in the corporation to communities and the public;
 (8)facilitate and participate in synergistic programs, including workforce training, job creation, researching the broader impacts of such programs, and the production of civic infrastructure;
 (9)amend a constitution and bylaws for the management of its property and the regulation of its affairs;
 (10)choose directors, officers, trustees, managers, employees, and agents as the activities of the corporation require;
 (11)make contracts; (12)acquire, own, lease, encumber, and transfer property as necessary or convenient to carry out the purposes of the corporation;
 (13)borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property;
 (14)charge and collect membership dues and subscription fees; and (15)sue and be sued.
							250107.Restrictions
 (a)Stock and dividendsThe corporation may not issue securities of any kind or declare or pay a dividend. (b)Distribution of income or assetsThe income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the charter of the corporation under this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or reimbursement for actual necessary expenses in amounts approved by the board of directors.
 (c)LoansThe corporation may not make a loan to a director, officer, or employee. (d)Claim of governmental approval or authorityThe corporation may not claim congressional approval or the authority of the United States Government for any of its activities.
							250108.Records and inspection
 (a)RecordsThe corporation shall keep— (1)correct and complete records of account;
 (2)minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and
 (3)at its principal office, a record of the names and addresses of its members entitled to vote. (b)InspectionsA member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.
 250109.Duty to maintain tax exempt statusThe corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).
 250110.Liability for acts of officers and agentsThe corporation is liable for the acts of its officers and agents acting within the scope of their authority.
 250111.Annual reportNot less frequently than once each year, the corporation shall submit to Congress, including specifically to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives, a report on the activities of the corporation during the prior fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101 of this title. The report may not be printed as a public document..
 (b)Clerical amendmentThe table of chapters at the beginning of subtitle II of such title is amended by inserting after the item relating to chapter 2401 the following new item:
				
						
							
								2501. National Fab Lab Network 250101.